                                           Case 3:20-cv-07182-JCS Document 150 Filed 05/28/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6       FACEBOOK, INC.,                                  Case No. 20-cv-07182-JCS
                                                        Plaintiff,                          ORDER DENYING AS MOOT
                                   7
                                                                                            MOTION FOR PRELIMINARY
                                                 v.                                         INJUNCTION
                                   8
                                           BRANDTOTAL LTD., et al.,                         Re: Dkt. No. 126
                                   9
                                                        Defendants.
                                  10
                                  11
                                  12           Defendants BrandTotal Ltd. and Unimania, Inc. (collectively, “BrandTotal”) moved for a
Northern District of California
 United States District Court




                                  13   preliminary injunction barring Plaintiff Facebook, Inc. from taking action to interfere with or
                                  14   block access by BrandTotal’s latest product, referenced by the parties as “UpVoice 2021.”1 The
                                  15   Court held a hearing on May 28, 2021. In order to avoid the need for injunctive relief, the parties
                                  16   agreed at the hearing that Facebook shall not take such action pending the conclusion of this civil
                                  17   action unless it provides BrandTotal notice at least twenty-one days in advance, so that BrandTotal
                                  18   may renew its request for relief. The parties further agreed that, during the pendency of this
                                  19   action, BrandTotal shall notify Facebook of any changes to the UpVoice 2021 code no later than
                                  20   one week after making such changes. Based on that agreement, the motion for a preliminary
                                  21   injunction is DENIED as moot.2
                                  22           IT IS SO ORDERED.
                                  23   Dated: May 28, 2021                             ______________________________________
                                                                                       JOSEPH C. SPERO
                                  24                                                   Chief Magistrate Judge
                                  25
                                       1
                                  26     The parties have consented to the jurisdiction of a magistrate judge for all purposes under 28
                                       U.S.C. § 636(c).
                                       2
                                  27     To the extent the parties’ agreement does not specifically moot BrandTotal’s request for an
                                       injunction requiring Facebook to reinstate BrandTotal’s accounts on Facebook’s social network,
                                  28   that request is denied for failure to show either serious issues or a likelihood of success on any
                                       claim that is based on Facebook’s deactivation of those accounts.
